70 F.3d 1277
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.AETNA CASUALTY & SURETY COMPANY, Plaintiff-Counter-Defendant-Appellee,v.ALLENDALE MUTUAL INSURANCE CO., Defendant,andAffiliated FM Insurance Company, Defendant-Counter-Claimant-Appellant.
No. 94-55437.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 18, 1995.Decided Nov. 24, 1995.

1
Before:  HUG and LEAVY, Circuit Judges, and MUECKE,* District Judge.


2
MEMORANDUM**


3
Affiliated appeals from the district court's entry of summary judgment in favor of Aetna in this removed diversity action, arguing that the district court erred by holding Affiliated liable for a claimed business interruption loss attributable to a cancelled event (viz., a baseball game) that was not scheduled to take place until after Affiliated's policy had terminated and Aetna's policy had taken effect.  We affirm.


4
Notwithstanding the fact that the game in question was not scheduled to be played until after Affiliated's policy had been replaced by Aetna's, this is a case where the "loss in progress" rule applies.  In light of the stipulated facts, we hold that the district court did not err by concluding that Affiliated is liable for the cancelled May 2 game.  Cf. Chemstar, Inc. v. Liberty Mut. Ins. Co., 41 F.3d 429, 434 (9th Cir.1994) (third-party insurance;  discussing controlling case of Prudential-LMI Commercial Ins. v. Superior Court (Lundberg), 51 Cal.3d 674, 699, 798 P.2d 1230, 1246-47, 274 Cal.Rptr. 387, 403-404 (1990) (as amended)).


5
AFFIRMED.



*
 The Honorable C.A. Muecke, Senior United States District Judge for the District of Arizona, sitting by designation


**
 This disposition is not suitable for publication and may not be cited to or by the courts of this Circuit except as provided by 9th Cir.R. 36-3